In the United States Court of Federal Claims
                                     No. 13-353 T

                                (Filed February 4, 2016)

 * * * * * * * * * * * * * *             *    Gasoline and Diesel Fuel Excise
 J.J. POWELL, INC.,                      *    Taxes; 26 U.S.C. §§ 6416,
                                         *    6427, 6675 (2012); Treas. Reg.
                   Plaintiff,            *    §§ 48.6416(b)(2)-3 (1985),
                                         *    48.6427-9 (as amended in
           v.                            *    2000); Failure to Keep Tax
                                         *    Exemption Certificates as
 THE UNITED STATES,                      *    Required by Statute and
                                         *    Regulation; No Penalties
                   Defendant.            *    Because Reasonable Cause for
                                         *    Failure Exists.
 * * * * * * * * * * * * * *             *

      Cloyd F. Van Hook, New Orleans, LA, for plaintiff.

      Jennifer Dover Spriggs, United States Department of Justice Tax Division,
with whom were Caroline D. Ciraolo, Acting Assistant Attorney General, David I.
Pincus, Chief, Court of Federal Claims Section, G. Robson Stewart, Assistant
Chief, Washington, DC, for defendant.

                      ________________________________

                           OPINION AND ORDER
                      ________________________________

Bush, Senior Judge.

      This case is before the court on cross-motions for summary judgment filed
under Rule 56 of the Rules of the United States Court of Federal Claims (RCFC).
The parties request judgment on plaintiff’s excise tax refund claims and the
government’s counterclaims regarding essentially the same tax issues. For the
reasons stated below, plaintiff’s motion for summary judgment is granted in part
and denied in part, and defendant’s cross-motion for summary judgment is granted
in part and denied in part.

                                       BACKGROUND1

        A fuel seller such as J.J. Powell, Inc. (Powell) purchases fuel and pays
federal excise taxes on the fuel purchased. Am. Compl. ¶ 6. In the case of most of
Powell’s customers, the excise tax is passed on to the customer in the price paid
for Powell’s fuel. Pl.’s Mot. at 2. However, in the case of tax-exempt customers,
i.e., entities that are exempt from federal excise taxes on fuel, Powell sells its fuel
at a tax-excluded price. Id. These fuel sales to “exempt” customers occur either
through truck delivery or at unstaffed fueling islands. Robert Keith Powell
Deposition Transcript (K. Powell Deposition) at 11. The fueling islands, referred
to as cardlock locations, are operated by the customer using a “fueling network
card” and a Personal Identification Number (PIN). Id. at 36; Def.’s App. at 206.
For fuel sales to exempt customers delivered either by truck or by cardlock
location, Powell uses invoices to collect payment for the fuel (but these payments
do not include the excise tax component of the price Powell paid to obtain the
fuel). K. Powell Deposition at 14, 21, 41.

       The Internal Revenue Code (IRC or Code) allows Powell, if certain
conditions are met, to recover the excise taxes it paid for the fuel it sells to exempt
customers at a tax-excluded price. To do so, a fuel seller such as Powell applies to
be a registered “Ultimate Vendor” by filling out Internal Revenue Service (IRS)
Form 637. Powell completed this process in 1994 and became an Ultimate Vendor
on December 7, 1994. Def.’s App. Ex. 20. The court notes that Form 637 has
undergone many changes since Powell first applied to be an Ultimate Vendor –
revisions to Form 637 were made in January 1994, October 1996, October 1998,
March 2005, December 2005, October 2006, January 2009, and August 2012 to
reflect changes in Ultimate Vendor procedures. In 1994, when Powell achieved
Ultimate Vendor status, that status only encompassed diesel sales. See IRS Form
637 (Jan. 1994). Indeed, the Ultimate Vendor “Letter of Registration” received by
Powell only refers to diesel fuel sales: “This allows your company to claim a
credit or refund of the Federal Excise Tax on your sale of ‘undyed’ diesel fuel for


      1
          / The facts of this case are undisputed unless otherwise noted.

                                                  2
use on a farm for farming purposes and/or for exclusive use by a state or local
government.” Def.’s App. Ex. 20. Over the years, however, Ultimate Vendor
status has permitted Powell and other fuel sellers to obtain refunds not just on
diesel sales but also on gasoline sales. See IRS Form 637 (Aug. 2012) (describing
Ultimate Vendors as companies that sell “(a) undyed diesel fuel or undyed
kerosene to a state or local government for its exclusive use, or (b) gasoline
(including aviation gasoline) to a state or local government for its exclusive use or
to a nonprofit educational organization for its exclusive use”). Because of the
many changes to Ultimate Vendor status between 1994 and the tax quarters at
issue in this suit, the court finds the specific terms and conditions of Powell’s
December 7, 1994 “Letter of [Ultimate Vendor] Registration” to be largely
irrelevant to this case because they are obsolete.

       Fuel sellers such as Powell obtain refunds of federal excise tax on fuels sold
to exempt customers by submitting IRS Form 8849 quarterly. Powell submitted
separate forms for gasoline and diesel claims for the tax quarters at issue in this
suit. Def.’s App. Exs. 7-18. Most of Powell’s exempt customers appear to be
local governments in central Pennsylvania or divisions thereof. Id. At issue here
are the refunds Powell obtained for federal excise taxes for fuel sales occurring in
the third and fourth quarters of 2009 and all four quarters of 2010. These refund
claims were all submitted on Form 8849 on the following dates: December 3,
2009, February 19, 2010, May 20, 2010, July 29, 2010, November 30, 2010, and
January 28, 2011. The court’s primary inquiry, therefore, is whether during this
period from December 3, 2009 through January 28, 2011 Powell was entitled to
the refunds it received under the statutes and regulations in effect at that time.2

      Plaintiff asserts, and the government does not refute, that the IRS audited
Powell in prior years and found Powell eligible for the refund claims it submitted
on Form 8849 because those refunds were adequately supported by Powell’s
customary record-keeping practices. See K. Powell Deposition at 48, 87-88. In

       2
         / The government appears to focus on regulations in effect in 2012 and 2013, rather than
those in effect in 2009-2011. Def.’s Reply at 4. There is little need to resolve any disparity
between the government’s date references and this court’s focus on 2009 through 2011, because
the court is not aware of any relevant changes in the regulations between 2009 and 2016. To the
extent, however, that the state of the law might have evolved during this period, the court
believes that the correct focus is on the time-span when Powell filed its claims for refund on
Form 8849.

                                                3
July 2011, however, an IRS auditor found fault with the records kept by Powell
with regard to the certificates received from Powell’s tax-exempt customers. Pl.’s
Mot. Ex. 1, at 4. Simply put, each of these exemption certificates provides
documentation that Powell’s exempt customer is exempt from federal excise taxes
on fuel and that the fuel purchased from Powell will be used exclusively by the
exempt customer, under penalty of law. Def.’s App. Ex. 22. Upon examination of
Powell’s files, the auditor found that

             the required 637 [Ultimate Vendor] exempt [customer]
             certificates are not being maintained in a satisfactory
             manner. Fuel is being sold to local governments tax free
             without proper certificates on file.

Pl.’s Mot. Ex. 1, at 4. Because the court’s review of the claims and counterclaims
in this suit is de novo, the court need not discuss the auditor’s findings in any
detail. See, e.g., Stobie Creek Invs., LLC v. United States, 82 Fed. Cl. 636, 663
(2008) (Stobie Creek I) (“The court tries factual issues de novo in tax refund suits;
no weight is given to the factual findings made by the IRS during administrative
proceedings.” (citing George E. Warren Corp. v. United States, 141 F. Supp. 935,
940 (Ct. Cl. 1956); Litman v. United States, 78 Fed. Cl. 90, 107 (2007))), aff’d,
608 F.3d 1366 (Fed. Cir. 2010). It is important to note, however, that the IRS
auditor in 2011 appears to have had a less than firm grasp of the regulations that
governed Powell’s record-keeping practices and refund claims. See Pl.’s Mot. Ex.
1, at 7-8, 10 (setting forth the auditor’s reliance on regulations which not only
expired in 1993, and thus were not in effect during the relevant period, but whose
terms also contradicted his views as to what would constitute satisfactory
exemption certificates).

       The 2011 audit resulted in negotiations between Powell and the IRS which
were unsuccessful. In plaintiff’s view, the IRS offered to accept approximately
$84,000 instead of a potential assessment of approximately $243,000. Am.
Compl. ¶ 13. This lawsuit ensued, where plaintiff’s excise tax refunds for the six
quarters in 2009-2010 provide the foundation for both plaintiff’s refund claims
and the government’s counterclaims. The government’s counterclaims in this suit
seek approximately $99,000, as a base figure, as well as unspecified additional
interest and accrual of penalties. Am. Answer ¶ 38. The parties’ cross-motions on
these claims have been fully briefed; oral argument was neither requested by the

                                          4
parties nor required by the court.

                                     DISCUSSION

I.    Standard of Review

       “[S]ummary judgment is a salutary method of disposition designed to secure
the just, speedy and inexpensive determination of every action.” Sweats Fashions,
Inc. v. Pannill Knitting Co., 833 F.2d 1560, 1562 (Fed. Cir. 1987) (internal
quotations and citations omitted). The party moving for summary judgment will
prevail “if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” RCFC 56(a).
Cross-motions for summary judgment “are not an admission that no material facts
remain at issue.” Massey v. Del Labs., Inc., 118 F.3d 1568, 1573 (Fed. Cir. 1997)
(citing United States v. Fred A. Arnold, Inc., 573 F.2d 605, 606 (9th Cir. 1978)).
The parties may focus on different legal principles and allege as undisputed a
different set of facts. Id. “Each party carries the burden on its own motion to
show entitlement to judgment as a matter of law after demonstrating the absence
of any genuine disputes over material facts.” Id.

        A genuine issue of material fact is one that could “affect the outcome” of
the litigation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “The
moving party . . . need not produce evidence showing the absence of a genuine
issue of material fact but rather may discharge its burden by showing the court that
there is an absence of evidence to support the nonmoving party’s case.”
Dairyland Power Coop. v. United States, 16 F.3d 1197, 1202 (Fed. Cir. 1994)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). A summary judgment
motion is properly granted against a party who fails to make a showing sufficient
to establish the existence of an essential element to that party’s case and for which
that party bears the burden of proof at trial. Celotex, 477 U.S. at 324.

      The United States Supreme Court has instructed that “the mere existence of
some alleged factual dispute between the parties will not defeat an otherwise
properly supported motion for summary judgment; the requirement is that there be
no genuine issue of material fact.” Anderson, 477 U.S. at 247-48. A nonmovant
will not defeat a motion for summary judgment “unless there is sufficient evidence
favoring the nonmoving party for a jury to return a verdict for that party.” Id. at

                                          5
249 (citation omitted). “A nonmoving party’s failure of proof concerning the
existence of an element essential to its case on which the nonmoving party will
bear the burden of proof at trial necessarily renders all other facts immaterial and
entitles the moving party to summary judgment as a matter of law.” Dairyland, 16
F.3d at 1202 (citing Celotex, 477 U.S. at 323).

       In refund suits, the plaintiff bears the burden of proof as to its entitlement to
a tax refund. See, e.g., Abrahamsen v. United States, 228 F.3d 1360, 1364 (Fed.
Cir. 2000) (“In a tax refund case, the taxpayer bears the burden of establishing the
right to a refund.” (citing Snap On Tools, Inc. v. United States, 26 Cl. Ct. 1045,
1055 (1992))); Young & Rubicam, Inc. v. United States, 410 F.2d 1233, 1238 (Ct.
Cl. 1969) (“In refund litigation, the taxpayer has the burden of proof because he is
the plaintiff and because the government benefits from the presumptive
correctness of the Commissioner’s administrative determination.”) (citations
omitted). The plaintiff also bears the burden of proof as to the amount of any
refund owed by the government. E.g., Thomas v. United States, 56 Fed. Cl. 112,
116-17 (2003) (citations omitted). Similarly, the taxpayer plaintiff ultimately
bears the burden of persuasion regarding the government’s counterclaim for
unpaid taxes and penalties. See, e.g., Bolding v. United States, 565 F.2d 663, 672
(Ct. Cl. 1977) (“The burden of proof on . . . the Government’s counterclaims for
the unpaid balance of the assessments[] was upon plaintiffs, requiring them to
show that the Commissioner’s determinations were erroneous.”) (citations
omitted); W. Mgmt., Inc. v. United States, 45 Fed. Cl. 543, 549 (2000) (“It is well
established that a tax assessment is presumptively correct and that the taxpayer
bears the burden of persuasion that the Commissioner’s assessment is erroneous.”)
(citations omitted).

II.   Analysis

      A.     Two Statutory Schemes

       Although Ultimate Vendor fuel sellers like Powell sell both gasoline and
diesel to exempt entities, the statutory framework governing those sales in 2009
and 2010 is generally split into provisions addressing diesel excise taxes and




                                           6
others addressing gasoline excise taxes.3 Apart from instances in which a “Credit
Card Issuer” is involved in fuel sales to exempt customers, a topic which the court
reserves for the second section of its analysis, there is no real dispute as to the
statutes and regulations which govern here. The court begins with diesel sales to
exempt customers.

               1.     Refund of Federal Excise Taxes on Diesel Sales to Exempt
                      Customers

       In relevant part, the statute governing excise tax refunds for diesel states:

               [I]f any diesel fuel or kerosene on which [excise] tax has
               been imposed by [IRC] section 4041 or 4081 is used by
               any person in a nontaxable use, the Secretary shall pay
               (without interest) to the ultimate purchaser of such fuel
               an amount equal to the aggregate amount of tax imposed
               on such fuel under [IRC] section 4041 or 4081, as the
               case may be . . . .

26 U.S.C. § 6427(l)(1) (2012). An Ultimate Vendor may obtain such a refund
when it has not passed the excise tax on to the exempt customer if certain
conditions are met under IRC § 6427(l)(5), titled “Registered vendors to
administer claims for refund of diesel fuel or kerosene sold to State or local
governments.” As plaintiff notes, Pl.’s Mot. at 9-10, relevant conditions under the
statute require that Powell become a registered Ultimate Vendor and that Powell
not collect diesel excise taxes from its exempt customers.4 IRC § 6427(l)(5)(C).
Unfortunately for plaintiff, the IRC also requires that the Ultimate Vendor
“establish[] under the regulations prescribed by the Secretary” that the diesel


       3
       / The court has pared down the parties’ extensive discussion of relevant statutes to those
most pertinent to the resolution of the parties’ cross-motions.
       4
         / The IRC establishes an Ultimate Vendor’s authority to file refund claims for diesel
sales to local governments. IRC § 6427(l)(5). Although, according to plaintiff, nonprofit
educational institutions are also exempt from excise taxes on diesel, see Pl.’s Mot. at 8, an
Ultimate Vendor is not authorized by IRC § 6427(l)(5)(C) to obtain refunds for diesel sales to
those entities. The government has not argued here that Powell’s exempt diesel customers were
outside the category of local government entities referenced in IRC § 6427(l)(5)(C).

                                                7
excise taxes were not passed on to the Ultimate Vendor’s exempt customers in
order to qualify for such refunds. 26 U.S.C. § 6416(a)(1) (2012).

       The government argues, Def.’s Mot. at 14-15, and the court cannot disagree,
that Treas. Reg. § 48.6427-9 (as amended in 2000), is applicable to Powell and
requires that Powell maintain a specific set of records to establish that Powell is
entitled to a refund of diesel excise taxes. Allowance of the claim requires that
Powell “has filed a timely claim . . . that contains the information required under
paragraph (e) of this section.” Treas. Reg. § 48.6427-9(c)(4). The claim must
include the statement that “the claimant has in its possession an unexpired
certificate described in paragraph (e)(2) of this section and the claimant has no
reason to believe any information in the certificate is false.” Id.
§ 48.6427-9(e)(1)(vi). Finally, and most importantly, the regulation sets forth the
required content for unexpired certificates establishing the exempt nature of the
Ultimate Vendor’s diesel sales, and includes a model certificate for guidance. Id.
§ 48.6427-9(e)(2).

      Powell’s exemption certificates, obtained from its exempt customers and
reviewed by the IRS auditor, were substantively deficient pursuant to the
requirements of this regulation. Whereas the regulation, Treas. Reg.
§ 48.6427-9(e)(2)(ii), requires exemption certificates of no more than twelve
months duration, the great majority of Powell’s certificates (which were
approximately ninety-four in number) were of three years duration. Def.’s App.
Ex. 22. Only three of Powell’s certificates were of twelve months duration, Def.’s
App. at 139, 152, 194, but these expired at the end of 2009 and would not have
supported Powell’s refund claims for sales made during 2010, four of the six tax
quarters at issue in this suit. The court must agree with defendant that Powell’s
claims for refunds of excise tax on diesel sold to its exempt customers during the
relevant period were appropriately disallowed pursuant to Treas. Reg.
§ 48.6427-9(c), (e).

      Aside from their duration, however, Powell’s certificates, with minor
exceptions, appear to the court to be satisfactory pursuant to the regulation. The
form used by Powell, if properly completed, substantially complied with the
representations required by Treas. Reg. § 48.6427-9(c), (e). The court cannot
consider that a rational IRS audit of such certificates, if these had been issued for
one year and had been updated promptly upon expiration, would have denied

                                          8
Powell the refund claims which it submitted to the IRS.5

       The government in this suit does not argue, for example, that any of
Powell’s exempt customers were not truly exempt from fuel excise taxes, or that
Powell requested larger refund amounts than were commensurate with the excise
taxes that Powell did not pass on to such customers. See Def.’s Reply at 3 (“The
defendant does not dispute that plaintiff maintained certificates for entities that
were tax exempt.”). Instead, the sole rationale for the government’s position is
that Powell failed to adequately maintain certificates required by the regulation:

               The dispute in this action is whether plaintiff, in
               maintaining those certificates, complied with the statutes
               and regulations that govern its entitlement to the refunds
               claimed. The evidence shows that plaintiff did not
               comply with the applicable statutes and regulations and
               its claims must fail.

Id. The irregular nature of Powell’s diesel excise tax refund claims is largely the
fault of Powell’s administrative error in allowing exempt customers to renew their
exemption certificates once every three years, rather than requiring an annual
renewal.

       The court has considered plaintiff’s argument that the regulation in question
merely requires a good faith representation that proper exemption certificates are
on file. Pl.’s Mot. at 13. The court cannot excuse plaintiff’s failure to procure and
maintain proper and unexpired exemption certificates on such an untenable


       5
         / Although the government argues that the regulation requires Powell’s exemption
certificates to “identify the type of fuel purchased,” Def.’s Mot. at 15, the model certificate does
not contain an explicit demand that the exempt entity identify the type of fuel to be purchased
from the Ultimate Vendor. Instead, the model certificate contains a representation that the
exemption certificate will concern the purchase of diesel fuel or kerosene. Treas. Reg.
§ 48.6427-9(e)(2)(ii). According to the regulation, Powell’s exempt customers need not use an
exact duplicate of the model certificate, they need only complete a certificate that “is in
substantially the same form as the model certificate provided in paragraph (e)(2)(ii) of this
section, and contains all information necessary to complete such model certificate.” Id.
§ 48.6427-9(e)(2)(i). Except for duration, Powell’s certificates substantially complied with this
regulation.

                                                  9
reading of Treas. Reg. § 48.6427-9(c), (e). The regulation’s requirements for
exemption certificates would have no force if a fuel seller could ignore them
entirely in its record-keeping practices. Although it appears that employees at
Powell possessed a good faith belief that three-year exemption certificates were
satisfactory to support Powell’s diesel excise tax refund claims, the regulation
clearly requires that exemption certificates be updated every twelve months and
that these certificates be of no more than twelve months duration. Powell’s
exemption certificates did not satisfy Treas. Reg. § 48.6427-9(c), (e).

      Thus, for diesel excise taxes, plaintiff’s refund claims must fail, at least as to
the base amount of payments received on the claims submitted on Form 8849 and
applicable interest. The disallowance of Powell’s diesel excise tax refund claims
comports with the IRC and the relevant regulation.6 Plaintiff’s motion for
summary judgment is denied as to refunds of diesel excise taxes, and defendant’s
motion for summary judgment is granted as to these refunds of diesel excise taxes.
The court now turns to Powell’s refund claims for gasoline excise taxes.

               2.     Refund of Federal Excise Taxes on Gasoline Sales to
                      Exempt Customers

       The government is on unstable regulatory footing when it seeks to
invalidate Powell’s refund claims for excise taxes on gasoline sold to exempt
customers. The most pertinent statutory provisions related to the refund claims for
gasoline excise taxes filed by Powell are found in IRC § 6416. As is the case for
diesel, an Ultimate Vendor may file refund claims for sales to exempt gasoline
customers. IRC § 6416(a)(4), (b)(2)(C)-(D). Also, as discussed supra, to recover
on its claims the Ultimate Vendor must establish that under regulations prescribed
by the Secretary its gasoline excise tax refund claims are founded on sales to
exempt customers. IRC § 6416(a)(1).

       There is no regulation prescribed by the Secretary, however, which requires
that exemption certificates on file with an Ultimate Vendor, for purposes of
refunds of gasoline excise taxes, be limited to twelve months in duration.
Although the government points to Treas. Reg. § 48.6416(b)(2)-3(b)(1)(ii) (1985),


       6
        / Plaintiff notes that Powell quickly corrected the record-keeping problem in response to
the 2011 audit. Pl.’s Mot. at 14; K. Powell Deposition at 86.

                                               10
Def.’s Mot. at 5, 13, this regulation presents neither a model certificate nor any
specific requirements for the duration of exemption certificates. Thus, there is no
regulation prescribed by the Secretary which, pursuant to the terms of IRC
§ 6416(a)(1), could serve to invalidate Powell’s exemption certificates supporting
its claims for the refund of gasoline excise taxes for the relevant six quarters in
2009-2010.

       The government attempts, nonetheless, to invalidate Powell’s certificates by
asserting that overall they lack the specific information required by Treas. Reg.
§ 48.6416(b)(2)-3(b)(1)(ii). See Def.’s Mot. at 13. The court disagrees. There is
no substantive information generally missing from the certificates in Powell’s files
that would prevent the IRS from ascertaining the nature of the article purchased
(“taxable fuel”), the amount of fuel purchased (“All orders placed by the
Purchaser” during the specified period of time), the exempt nature of the use of the
fuel (“Name of governmental unit”), and the address of the exempt consumer of
the fuel (Address of governmental unit”) in order to establish the validity of the
gasoline excise tax refund claims submitted by Powell. See Def.’s Mot. Ex. 22;
see also Treas. Reg. § 48.6416(b)(2)-3(b)(1)(ii)(A). Each of Powell’s exemption
certificates also contains a statement that the information on the certificate is
correct, subject to penalty of law, as required by this regulation. Treas. Reg.
§ 48.6416(b)(2)-3(b)(1)(ii)(C). Finally, although the government insists that the
dates on these exemption certificates are invalid because they were not signed on
the effective start date of the certificates, the court cannot find any regulatory
provision that is violated by this practice. In sum, the court finds that Powell’s
certificates substantially complied with both IRC § 6416(a)(1) and Treas. Reg.
§ 48.6416(b)(2)-3(b)(1)(ii) so as to properly establish plaintiff’s refund claims for
gasoline excise taxes in this suit.7

       Finally, the government relies on the terms of Powell’s Letter of
Registration conferring Ultimate Vendor status on Powell in 1994, Def.’s App. Ex.
20, as well as various IRS publications, Def.’s Reply at 5 & nn.2-4, to support its
argument that Powell’s exemption certificates could only be valid if issued for

       7
         / Indeed, aside from the duration issue, Powell’s certificates applicable to gasoline sales
report the same types of information that are requested in the model certificates provided to
Ultimate Vendors in various publications such as IRS Publication 510 (revised April 2009)
(Model Certificate M), as well as the information required by the diesel excise tax refund
regulation, Treas. Reg. § 48.6427-9(e)(2)(ii).

                                                 11
twelve months or less. As the court has previously noted, Powell’s Ultimate
Vendor letter issued in 1994 only concerned diesel, not gasoline, and its terms had
long since been superseded by changes to Ultimate Vendor status in general.
Powell cannot be held to the terms of a letter that could not conceivably apply to
gasoline excise taxes in 2009-2010. As for the IRS publications referenced by the
government, such as IRS Publication 510, the court notes that such informational
publications are not authoritative sources of tax law. See, e.g., Stobie Creek I, 82
Fed. Cl. at 671 (“IRS notices are press releases stating the IRS’s position on a
particular issue and informing the public of its intentions; such notices do not
constitute legal authority.” (citing Samonds v. Comm’r, 66 T.C.M. 235
(1993))); Miller v. Comm’r, 114 T.C. 184, 195 (2000) (“Administrative guidance
contained in IRS publications is not binding on the Government, nor can it change
the plain meaning of tax statutes.”) (citations omitted); Fudim v. Comm’r, 67
T.C.M. 3011, 1994 WL 223280, at *7 n.13 (1994) (noting that IRS
informational publications do not have legal authority). Thus, for example, even
though IRS Publication 510 (revised 2009) included a model exemption certificate
(Model Certificate M) which could only be valid for twelve months, this model
certificate and Publication 510, by themselves, have no legal force and cannot
invalidate Powell’s refund claims for gasoline excise taxes.

      For all of these reasons, Powell’s refund claims, as these claims pertain to
gasoline excise taxes, prevail over the government’s challenges. Plaintiff’s motion
for summary judgment is thus granted in part, as to gasoline excise tax refund
claims, and defendant’s motion for summary judgment on its counterclaims is
denied in part in this regard. The court now turns to the “Credit Card Issuer”
argument raised by defendant before addressing the penalties the government
seeks to impose on Powell’s disallowed diesel excise tax refund claims.

      B.    Credit Card Issuer Dispute

            1.     Overview

       During the course of this litigation, defendant’s examination of Powell’s
fuel sales practices produced a new argument seeking to invalidate Powell’s
refund claims filed in 2009-2011. As explained further below, the government
contends that any fuel sale by Powell to an exempt customer which involved a
credit card would require that Powell comply with statutory provisions regarding

                                         12
registered “Credit Card Issuers” in order to obtain a refund of excise taxes for
these particular sales. Because the record shows that Powell did not register as a
Credit Card Issuer, and that Powell did not comply with Credit Card Issuer
provisions in the Code, the government contends that some of Powell’s excise tax
refund claims are invalid for this additional reason. The court is not convinced,
however, that the facts of this case implicate the statutory provisions cited by the
government, especially as those provisions were interpreted in 2009-2011.

        As a threshold matter, the court notes that Powell’s fuel sales practices were
examined in detail in 2011 by the IRS auditor. Pl.’s Mot. Ex. 1. The auditor noted
that some of Powell’s fuel sales were by “purchase[] card.” Id. at 4. The auditor
also noted that the proper form to accompany Powell’s refund claims on Form
8849 was Schedule 2, which is titled “Sales by Registered Ultimate Vendors.” Id.
at 9; Def.’s Mot. Exs. 7-18. There is no mention that Powell should have attached
Schedule 8, which is titled “Registered Credit Card Issuers,” to its refund claims
on Form 8849. Pl.’s Reply Ex. 4. Thus, in the court’s view, there is no indication
on this record that the IRS considered Powell to be a registered Credit Card Issuer
at this time or considered that any of Powell’s fuel sales to exempt customers
required Credit Card Issuer registration. Although the IRS auditor’s review in
2011 is not dispositive of the validity of Powell’s 2009-2011 refund claims, it
provides some evidence of the IRS’s interpretation of Credit Card Issuer
requirements at that time.

             2.    Changes to the Code to Address Credit Card Issuers

       Early in 2005, the IRS attempted to explain the consequences of the use of
“oil company credit cards” by exempt customers in the context of refund claims
for gasoline excise taxes filed by Ultimate Vendors. See I.R.S. Notice 2005-4,
2005-1 C.B. 289 (2005), § 7(a)(1)(ii) (Fuel Tax Guidance; Request for Public
Comments). In short, the IRS noted that there could be some confusion as to
recent changes in the law and suggested that further legislation would “design[] an
administrable alternative.” Id. Later in 2005, Congress passed the Safe,
Accountable, Flexible, Efficient, Transportation Equity Act of 2005, Pub. L. No.
109-59, § 11163, 119 Stat. 1144, 1973-75 (2005) (“SAFETEA”). In relevant part,
SAFETEA addressed refunds of excise tax on exempt sales of fuel by credit card
and amended Code sections 4101, 6416, and 6427. The parties hotly dispute how
the Credit Card Issuer provisions of SAFETEA might apply to an Ultimate Vendor

                                         13
such as Powell. The court begins, as it must, with the statutory text.

       The most relevant portion of the statutory provisions enacted by SAFETEA,
at least for this dispute, is IRC § 6416(a)(4)(B)(iii)(I)-(III). For a Credit Card
Issuer to obtain a refund of either gasoline or diesel excise taxes, it must

               (I) . . . repa[y] or agree[] to repay the amount of the tax to
               the ultimate vendor,
               (II) . . . obtain[] the written consent of the ultimate
               vendor to the allowance of the credit or refund, or
               (III) . . . otherwise ma[k]e arrangements which directly
               or indirectly provide[] the ultimate vendor with
               reimbursement of such tax.

Id. The statutory text indicates, therefore, that a Credit Card Issuer is an entity
different from an Ultimate Vendor, because the only mention of an Ultimate
Vendor in this passage is the description of a Credit Card Issuer’s responsibility to
obtain an agreement, written consent or arrangement from the Ultimate Vendor.
The statute therefore provides no foundation to view an Ultimate Vendor as
synonymous with a Credit Card Issuer, but instead points to a contrary conclusion.
Accordingly, the most straightforward reading of this statutory text is that an
Ultimate Vendor that issues a fueling card, rather than a general purpose credit
card, to its exempt customers is not a “Credit Card Issuer” under the terms of the
Code.8

               3.      No Regulatory Implementation of Credit Card Issuer Rules

       The government concedes that no Treasury Regulations address the proper
interpretation of the Credit Card Issuer statutory provisions enacted by SAFETEA.

       8
         / The legislative history cited by the parties is generally supportive of the court’s view
that SAFETEA distinguished Credit Card Issuers and credit cards from Ultimate Vendors and
fueling cards. See Staff of Jt. Comm. on Taxation, 109th Cong., General Explanation of Tax
Legislation Enacted in the 109th Congress, Pt. 6: SAFETEA, Title XI, Section IV(C), 2007 WL
2774042, at *5 (Comm. Print 2007) (discussing “contractual undertaking[s]” between oil
companies, Credit Card Issuers and Ultimate Vendors”); see also Pl.’s Reply Ex. 1, at 2-3
(showing that prior legislative discussion of Credit Card Issuers and Ultimate Vendors also
referred to these entities as separate and distinct entities).

                                                14
Def.’s Reply at 14. The regulations that clearly govern refund claims submitted by
Ultimate Vendors for excise taxes on gasoline and diesel, Treas. Reg.
§§ 48.6416(b)(2)-3(b)(1)(ii), 48.6427-9(c), (e), which were discussed earlier in
this opinion, were not amended before 2009-2011 and still have not been amended
to incorporate any SAFETEA provisions related to credit card sales to exempt
customers. Thus, in the court’s view, an Ultimate Vendor that issued a fueling
card to exempt customers was not clearly subject to the Credit Card Issuer
provisions in the Code at the times relevant to this suit, and was not bound by any
regulation in this regard because there were and are none.9

               4.      Informational IRS Publications

       In late 2005 the IRS issued Notice 2005-80. I.R.S. Notice 2005-80, 2005-2
C.B. 953 (2005) (Excise Tax Changes Under SAFETEA and the Energy Act; Dye
Injection). This notice only partially explains the Credit Card Issuer statutory
provisions that are relied upon by the government in this suit. Nowhere does this
publication state that an Ultimate Vendor must also register as a Credit Card Issuer
if customer purchases are made by fueling cards.10 Nor does this publication
contain a definition of the term “credit card.” The court concludes that IRS Notice
2005-80, even if it had the effect of a regulation, which it does not, did not deny
Ultimate Vendors refund claim authority for fuel sales which occurred by fueling
card. Thus, at the time Powell submitted its refund claims, the court sees no
violation of the provisions in the Code regarding Credit Card Issuers and excise
tax refund claims.

      More recently, the IRS has issued guidance to clarify its view that
SAFETEA provisions in the Code regarding Credit Card Issuers could indeed be
applied to Ultimate Vendors. For example, the Internal Revenue Manual (IRM)
was updated in 2014 to show that fuel purchases by cash or check could support


       9
        / The fuel excise tax refund claim statutes require the establishment, under “regulations
prescribed by the Secretary,” of such claims. IRC § 6416(a)(1). There is no such mandate for
compliance with IRS publications and advice.
       10
          / The evidence in the record clearly establishes that Powell’s cardlock locations were
operated through use of a fueling card, not a general purpose credit card. K. Powell Deposition
at 22, 36. For clarity the court uses the term fueling card here, even though credit is extended by
Powell to its exempt customers who use these cards.

                                                15
refund claims by Ultimate Vendors, but fuel purchases by credit card could only
support refund claims submitted by the ultimate purchaser or a registered Credit
Card Issuer. IRM 4.24.8.3.4, 4.24.8.3.9 (Aug. 5, 2014). Further clarification of
the IRS position has been provided in an informational IRS publication titled
“Fuel Tax Exemptions for Government Entities,” available at
http://www.irs.gov/Government-Entities/Federal,-State-&-Local-Governments/
Fuel-Tax-Exemptions-for-Government-Entities (last visited Jan. 27, 2016). This
document defines credit card as “fuel card (credit card),” and advises that refund
claims may be filed by Ultimate Vendors only “if the ultimate purchaser did not
use a credit card.” Id. In the court’s view, these publications merely clarify the
interpretation of SAFETEA espoused by the IRS in recent years, well after the tax
quarters and the filing of refund claims at issue in this suit.

       Most recently, the IRS issued a Memorandum on this topic, “Claims by
Credit Card Issuers,” which makes the IRS position on the SAFETEA enactments
relatively clear. The date of this Memorandum is January 20, 2015, approximately
four years after Powell had filed its last refund claim relevant to this suit. IRS
Office of Chief Counsel, Claims by Credit Card Issuers,
https://www.irs.gov/pub/irs-utl/PMTA-2015-04.pdf (last visited Jan. 27, 2016)
(OCC Memorandum). Although the government concedes that the OCC
Memorandum is not precedential, Def.’s Reply at 13, defendant cites the OCC
Memorandum as support for its contention that Powell’s refund claims in 2009-
2011 were invalid because some of the fuel purchases occurred through the use of
a fueling card.11 In essence, the government argues that an Ultimate Vendor
cannot obtain excise tax refunds for fueling card sales unless it is also a registered
Credit Card Issuer. That appears, indeed, to be the opinion of the IRS in 2015.

      A closer look at the OCC Memorandum persuades the court that it does not,
however, support the government’s counterclaim in this suit. Certainly, the
conclusion of the Memorandum issued in 2015 is the same as the argument
presented by the government in its motion:

               A credit card issuer must be registered as a credit card


       11
         / This court has accorded such memoranda relatively little weight other than to clarify
the IRS’s position on a legal issue at a certain point in time. E.g., Eaglehawk Carbon, Inc. v.
United States, 122 Fed. Cl. 209, 220 & n.10 (2015).

                                               16
              issuer under Activity Letter “CC” to claim a credit,
              refund, or payment with respect to taxable fuel
              purchased with a credit card issued to an exempt user,
              even if the credit card issuer is already registered as an
              ultimate vendor.

OCC Memorandum at 1. But the court observes, at the outset, that the OCC
Memorandum notes some uncertainty in the interpretation of the Credit Card
Issuer provisions in the Code:

              A question has arisen as to whether . . . a credit card
              issuer that is registered under Activity Letter “UV”
              [Ultimate Vendor] must . . . also be registered under
              Activity Letter “CC” [Credit Card Issuer] in order to
              make a claim for credit, refund or payment with respect
              to the taxable fuel purchased with the credit card.

OCC Memorandum at 1-2. That this question has arisen and has been answered in
2015 does not necessarily support the government’s contention that Powell’s
refund claims in 2009-2011 were invalid. Indeed, the issuance of the OCC
Memorandum may indicate, as did the 2011 IRS audit of Powell’s refund claims,
that the IRS in 2011 had not yet taken a firm position as to Ultimate Vendors who
might sell fuel to exempt customers by the mechanism of fueling cards.

       Turning to the substance of the OCC Memorandum, the court would give
more credence to the government’s argument if this document persuasively relied
upon statutes and regulations for its conclusion. But the OCC Memorandum does
not find a definition of credit card or Credit Card Issuer among such binding
authorities.12 Instead, the OCC Memorandum looks to IRS Notice 2005-80, see
supra, for authority regarding excise tax refunds when purchases have been made
by credit card. OCC Memorandum at 3. The court cannot deny plaintiff’s refund
claim where the principal source of authority relied upon by the OCC
Memorandum is an IRS Notice, which, as discussed supra, does not have the force


       12
         / The OCC Memorandum fails to precisely define the term “credit card.” The court
assumes that the author of the OCC Memorandum would consider that Powell’s fueling card is
indeed a credit card, but the document does not explore this topic with any specificity.

                                             17
of law.

              5.      Registration of Credit Card Issuers Not Addressed by
                      Regulation

       The court notes that while the OCC Memorandum provides helpful
guidance by citing Treas. Reg. § 48.4101-1 (as amended in 2005), OCC
Memorandum at 2, this regulation, in the court’s view, is more supportive of
plaintiff’s position than defendant’s. Treas. Reg. § 48.4101-1 sets forth excise tax
registration requirements which affect entities such as Ultimate Vendors. As
plaintiff notes, there is no mention of Credit Card Issuers in this regulation, which
is another example of the failure of the Secretary to prescribe regulations that
would implement the Credit Card Issuers provisions of SAFETEA. Even the OCC
Memorandum of 2015 cannot point to a regulation which specifically addresses
the registration of Credit Card Issuers.

       Furthermore, this regulation also states that application for registration as
Ultimate Vendors must occur “in accordance with the instructions for IRS Form
637.” Treas. Reg. § 48.4101-1(e). In 1994, Form 637 did not have a “CC”
registration option for Credit Card Issuers, nor did the form point the reader to IRS
Publication 510 for further information. See IRS Form 637 (revised Jan. 1994).
Powell’s application for registration as an Ultimate Vendor in 1994 was therefore
in accordance with the Form 637 available at that time. The current version of
Form 637 does include the option for registry as a Credit Card Issuer and directs
the applicant to Form 510 for more guidance. See IRS Form 637 (revised Aug.
2012). The government, however, has not pointed to any current or prior
regulation that requires a registered Ultimate Vendor to register again as a Credit
Card Issuer. In the court’s view, Powell did not run afoul of the “Credit Card
Issuer” obligations in the Code or any regulations that applied to the excise tax
refund claims Powell submitted in 2009-2011, other than the requirement that
exemption certificates for sales to exempt diesel customers be renewed annually,
as discussed supra.13 For this reason, the court rejects the government’s “Credit
Card Issuer” challenge to plaintiff’s refund claims.


       13
          / The court does not opine as to the state of the law in 2016 now that the IRS has made
its position less ambiguous as to Ultimate Vendors that sell fuel to exempt customers through the
mechanism of fueling cards.

                                               18
       C.      Penalties under IRC Section 6675

       The final issue before the court is whether Powell had reasonable cause to
submit its diesel excise tax refund claims when it customarily obtained three-year
rather than one-year exemption certificates from its exempt customers.14 Although
plaintiff bears the burden of proof on this issue, under these facts Powell has met
this burden. It is important to note, first, that the government does not allege that
the dollar amounts of the refund claims submitted by Powell in 2009-2011
represent excessive excise tax refunds (when the price and amount of the fuel sold
to exempt customers are considered) if the term “excessive” is given its ordinary
meaning. There is no allegation, in other words, that Powell inflated its refund
claims or submitted anything but a request for reimbursement of fuel excise taxes
it had paid but did not charge exempt customers.

       It is also important to note that fuel sellers like Powell perform a valuable
service for their customers and the IRS. Small governmental units are relieved of
the burden of paying excise taxes on the fuel they purchase from Powell, and are
also relieved of the burden of attempting to obtain refunds or tax credits from the
IRS should they have paid fuel excise taxes. The IRS, too, benefits, because in
lieu of processing ninety-four individual claims for refunds or credits related to
excise taxes from ultimate purchasers, it could simply process Powell’s
consolidated claims on Form 8849. In the court’s view, the Treasury Department
bears some responsibility in this scheme to ease, or at least clarify, the paperwork
burden on fuel sellers such as Powell.

       The court notes, as well, that the record supports a conclusion that the
management of Powell kept accurate records of its fuel sales, the excise taxes
Powell paid and did not recover, and the exempt or non-exempt status of its
customers. Exempt customers, unlike non-exempt customers, could not purchase
fuel using standard, general purpose credit cards, but could only use Powell’s
fueling cards to operate a cardlock location pump. Exempt customers, unlike non-
exempt customers, could not use Powell’s retail service station islands, but could
only obtain fuel through truck delivery or cardlock locations. Furthermore,


       14
        / It does not appear from the record that the exempt customers’ representations on
Powell’s three-year certificates as to the end-use of the fuel and the tax-exempt status of these
exempt customers would likely differ from one year to the next.

                                                 19
Powell, according to the deposition testimony in the record, attempted to comply
with exemption certificate requirements which were confusing enough that the
IRS auditor in 2011 could not identify the pertinent regulations in force at that
time.15

       Turning to the penalty statute relied upon by the government, IRC § 6675
states in relevant part that:

              (a) Civil penalty.
                In addition to any criminal penalty provided by law, if
              a claim is made under [IRC] section . . . 6427 (relating to
              fuels not used for taxable purposes) for an excessive
              amount, unless it is shown that the claim for such
              excessive amount is due to reasonable cause, the person
              making such claim shall be liable to a penalty in an
              amount equal to whichever of the following is the
              greater:
                (1) Two times the excessive amount; or
                (2) $10.
              (b) Excessive amount defined.
                For purposes of this section, the term “excessive
              amount” means in the case of any person the amount by
              which –
                (1) the amount claimed under section . . . 6427, . . . for
              any period, exceeds
                (2) the amount allowable under such section for such
              period.

26 U.S.C. § 6675(a)-(b) (2012). Reasonable cause is not defined in IRC § 6675;
the government persuasively argues that this court must examine analogous cases
to determine the nature and scope of the “reasonable cause” exception in IRC
§ 6675. Def.’s Reply at 16-17 (citing cases).



       15
         / Powell’s management personnel responsible for exemption certificates and refund
claims, at least on this record, consisted of employees who did not possess advanced degrees in
accounting or tax law. Def.’s App. at 228-30, 264-67, 317-18.

                                               20
       The range of decisions on the issue of “reasonable cause” to excuse tax
penalties is quite broad, and court decisions appear to vary significantly based on
the facts of the case. See, e.g., Stobie Creek Invs. LLC v. United States, 608 F.3d
1366, 1381 (Fed. Cir. 2010) (Stobie Creek II) (“Whether a taxpayer had reasonable
cause is a question of fact decided on a case-by-case basis.”) (citations omitted).
As defendant notes, ignorance of the law does not generally provide “reasonable
cause” to excuse tax penalties. Def.’s Reply at 16-17 (citing cases). One test for
reasonable cause, in the context of ignorance of the tax laws, is whether the
taxpayer has exercised ordinary business care and prudence. E.g., Gonzales v.
United States, 115 Fed. Cl. 779, 790 (2014). Another factor to take into account is
the taxpayer’s experience, knowledge and education. Stobie Creek II, 608 F.3d at
1381.

       The court turns to some specific decisions in this regard. Ignorance of the
law may constitute reasonable cause where the state of the law is in flux and the
taxpayer has made reasonable attempts to obtain expert advice about tax matters.
E.g., Webster v. United States, 375 F.2d 814, 821-22 (Ct. Cl. 1967). In Webster,
for example, the plaintiff was excused from penalties because her ignorance of the
law was the result of: (1) recent changes to the Code; (2) general ignorance of
Code requirements by her peers; (3) infrequent enforcement of these Code
requirements by the IRS; and (4) incorrect advice from the attorney who assisted
her with real estate sales regarding the tax consequences of those sales. Id.
Ignorance of the law may also constitute reasonable cause if the IRS has
conducted prior audits of the taxpayer and has never before imposed penalties for
the taxpayer’s practices. See, e.g., Dana Corp. v. United States, 764 F. Supp. 482,
488 (N.D. Ohio 1991) (“A reasonable person, exercising ordinary business care
and prudence, could interpret the IRS’ inaction as confirmation that his
interpretation [of the tax laws] was correct.”). Finally, ignorance of the law may
constitute reasonable cause when the IRS itself exhibits some confusion as to the
specific requirements of tax laws and regulations that the taxpayer has not
observed. See, e.g., In re ACME Music Co., 196 B.R. 925, 936 (Bankr. W.D. Pa.
1996) (stating that “reasonable cause has been found to exist in the instance of . . .
confusion by the IRS itself regarding both the law and its application” (citing
Sanderling, Inc. v. Comm’r, 571 F.2d 174, 177-79 (3rd Cir. 1978))).

      The government has cited no authority binding on this court for a more
narrow definition of reasonable cause than that presented in the cases cited supra.

                                          21
The United States Court of Appeals for the Federal Circuit has recently opined on
the issue of reasonable cause when the question presented was the taxpayer’s
reliance on expert tax advice. See Estate of Liftin v. United States, 754 F.3d 975,
979-82 (Fed. Cir. 2014) (stating that the expert tax advice relied upon must be
objectively reasonable to establish that the taxpayer had reasonable cause to be
excused from a tax penalty). Reliance on faulty expert tax advice is not the
question posed by this case.16 Instead, Powell appears to have adopted a three-
year exemption certificate form that was valid until the end of 1993, about the time
Powell was applying to become a registered Ultimate Vendor, and it failed to
update this form to a more modern version that was valid for diesel sales in 2009-
2010. The court has found no case which is directly on point for this type of
record-keeping failure where reasonable cause to excuse a tax penalty is asserted
by a taxpayer.

       The court finds the following facts to be pertinent to this inquiry. The
regulation setting forth a model three-year “exemption certificate” for the purposes
of diesel sold to exempt customers is still in the current Code of Federal
Regulations (CFR). See Treas. Reg. § 48.4041-15 (as redesignated in 1986). The
CFR did not include the temporary regulation announcing that § 48.4041-15 had
expired until the 1994 edition, at the time that Powell became an Ultimate Vendor.
See Treas. Reg. § 48.4041-0T (1994). A taxpayer like Powell who consulted the
final regulation, Treas. Reg. § 48.4041-0 (1996), in 2009-2011, or even today,
would be directed from § 48.4041-15 to Treas. Reg. § 48.4082-4 (as amended in
2000), which contains neither a model exemption certificate nor a requirement that
exemption certificates be limited to twelve months duration. Thus, the CFR, in
2009-2011 and even today, does not direct the reader from the expired regulation,
containing a three-year model exemption certificate, to the current regulation,
Treas. Reg. § 48.6427-9(e)(2), which requires a one-year exemption certificate.
Although the court cannot agree with plaintiff that the CFR contains conflicting
regulations in this regard, the CFR on this issue is certainly not a model of clarity.

     The court notes, too, that Powell is a family-owned company and its
managers, at least on this record, did not have advanced degrees in accounting or


       16
        / Powell appears to have been led astray not by faulty tax advice but by reliance on its
own unchanging business practices and a dependence on trade association publications. K.
Powell Deposition at 83-84, 87-88; Def.’s App. at 328-29, 332-34.

                                               22
tax law. Am. Compl. Ex. 2, at 4; Def.’s App. at 228-30, 264-67, 317-18. These
managers may have been led astray by prior IRS audits which did not question the
validity of Powell’s three-year exemption certificates. K. Powell Deposition at 48,
87-88. Plaintiff also questions whether most tax professionals available to Powell
would have given correct advice on the arcane topic of fuel excise tax laws and
regulations. Pl.’s Reply at 7. The court finds that these facts also provide some
measure of reasonable cause to excuse Powell’s deficient record-keeping.

      Finally, as discussed earlier in this opinion, the court notes that in 2011 the
IRS auditor who reviewed Powell’s records relied on § 48.4041-15, the expired
regulation which allowed three-year exemption certificates, not § 48.6427-9(e)(2),
the current regulation which requires one-year certificates, to determine whether
Powell’s exemption certificates were satisfactory. Pl.’s Ex. 1, at 7, 10. This fact
provides evidence that the relevant regulations were confusing even to the IRS.
Given the nature of Powell’s business and its reliance on prior IRS audits which
had found no flaw in Powell’s exemption certificates, the court finds it
unreasonable to hold Powell to a higher understanding of IRS regulations than that
possessed by the IRS auditor at the time in question. The court finds that there is
no genuine issue of material fact as to reasonable cause. Powell has established
reasonable cause for its failure to maintain one-year exemption certificates for its
exempt diesel customers and therefore, this court finds that plaintiff shall be
excused from the tax penalties available under the provisions of IRC § 6675.

                                         CONCLUSION

       For all of the above reasons, the court grants plaintiff’s motion for summary
judgment in part, and denies plaintiff’s motion for summary judgment in part, as
stated in this opinion. The court also grants defendant’s motion for summary
judgment in part, and denies defendant’s motion for summary judgment in part, as
stated in this opinion. As requested by defendant, the court will permit the parties
an additional thirty days to determine the amount of money, if any, owed to the
United States by plaintiff on the government’s counterclaim, to the extent that the
government’s counterclaim is founded on Powell’s diesel excise tax refund claims
for the relevant period, plus applicable interest.17 See Def.’s Mot. at 3 n.1. Neither


      17
           / The record before the court is not perfectly clear as to whether the IRS continues,
                                                                                        (continued...)

                                                  23
party shall be awarded its costs or fees in this suit.

       Accordingly, it is hereby ORDERED that

       (1)    Plaintiff’s Motion for Summary Judgment, filed April 8, 2015, is
              GRANTED in part and DENIED in part;

       (2)    Defendant’s Cross-Motion for Summary Judgment, filed June 10,
              2015, is GRANTED in part and DENIED in part; and

       (3)    On or before March 7, 2016, the parties shall FILE a Joint
              Stipulation for Entry of Judgment which sets forth the parties’
              determination of the amount, if any, owed by plaintiff to the United
              States as a result of the court’s rulings in this opinion, and shall
              ATTACH a Proposed Draft Order for the Entry of Judgment.



                                                    /s/ Lynn J. Bush
                                                    LYNN J. BUSH
                                                    Senior Judge




       17
         (...continued)
pending the outcome of this litigation, to “withhold” refunds allegedly due Powell for more
recent tax years. Pl.’s Mot. at 2. The court encourages the parties to confer and come to a
consensus as to the amount of money, if any, Powell owes the government as a result of the
court’s ruling in this opinion.

                                               24